                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FARM LABOR ORGANIZING                      )
COMMITTEE, et al.,                         )
                                           )
                     Plaintiffs,           )
                                           )
       v.                                  )              1:17CV1037
                                           )
JOSHUA STEIN,                              )
                                           )
                     Defendant.            )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on August 18, 2021, was served on the parties in

this action. (ECF Nos. 155, 156.) Defendant filed objections to the Magistrate Judge’s

Recommendation, to which Plaintiffs responded, and Plaintiffs separately filed objections to

the Magistrate Judge’s Recommendation. (See ECF Nos. 157, 159, 161.)

       The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has

made a de novo determination in accord with the Magistrate Judge’s Recommendation. The

Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE DECLARED that the “Settlement Provision” of Section 20.5 of

the Farm Act that is codified in North Carolina General Statute Section 95-79(b) and created

by the text underlined below (the “Settlement Clause”):

       Any provision that directly or indirectly conditions the purchase of agricultural
       products, the terms of an agreement for the purchase of agricultural products,
       or the terms of an agreement not to sue or settle litigation upon an agricultural
       producer’s status as a union or nonunion employer or entry into or refusal to




      Case 1:17-cv-01037-LCB-LPA Document 162 Filed 09/15/21 Page 1 of 3
       enter into an agreement with a labor union or labor organization is invalid and
       unenforceable as against public policy in restraint of trade or commerce in the
       State of North Carolina

VIOLATES the First Amendment and first-amendment-related protections of the Equal

Protection Clause of the Fourteenth Amendment of the United States Constitution.

       IT IS THEREFORE ORDERED that:

       (1)    Defendant, acting in his official capacity as Attorney General, and Defendant’s

officers, agents, servants, employees, and attorneys, and those persons acting in active concert

or participation with him, or under his supervision, are PERMANENTLY ENJOINED from

threatening to enforce, taking any action to enforce, and/or enforcing Section 20.5 of the

Farm Act insofar as it declares that any provision that directly or indirectly conditions the

terms of an agreement not to sue or to settle litigation upon an agricultural producer’s status

as a union or nonunion employer or entry into or refusal to enter into an agreement with a

labor union or labor organization is invalid and unenforceable as against public policy in

restraint of trade or commerce in the State of North Carolina;

       (2)    Defendant SHALL assume control over and terminate any prosecutions for

violation of the Settlement Clause as soon as Defendant learns of the initiation of any such

prosecution; and

       (3)    Defendant SHALL promptly provide notice and a copy of this Order to (A) his

employees; (B) those under his supervision; (C) any other persons who are in active concert

or participation with Defendant, his employees, or those under his supervision; and (D) the

Commissioner of Labor and the district attorneys for each prosecutorial district of North

Carolina as defined in North Carolina General Statute Section 7A-60(a)-(a1).




      Case 1:17-cv-01037-LCB-LPA Document 162 Filed 09/15/21 Page 2 of 3
    IT IS FURTHER ORDERED that the Court’s preliminary injunction is

DISSOLVED.

    This, the 15th day of September 2021.

                                       /s/ Loretta C. Biggs
                                       United States District Judge




    Case 1:17-cv-01037-LCB-LPA Document 162 Filed 09/15/21 Page 3 of 3
